Citation Nr: 0901800	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  00-20 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for migraines.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for a right knee 
disorder as secondary to the service-connected lateral 
meniscal injury of the left knee.

6.  Entitlement to service connection for asthma.

7.  Entitlement to service connection for defective vision.

8.  Entitlement to service connection for a bilateral lung 
disorder.

9.  Entitlement to service connection for a back disorder as 
secondary to the service- connected lateral meniscal injury 
of the left knee.

10.  Entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU).

(The issue of entitlement to an increased rating for a 
lateral meniscal injury of the left knee will be addressed in 
a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to April 
1983.  Active duty for training from October 1985 to January 
1986 is also indicated by evidence of record.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Chicago, Illinois, (hereinafter RO).

In May 2006, a hearing was held before the Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  Subsequently, in August 2006, the Board remanded for 
further development. 

The issues of entitlement of service connection for a right 
knee disorder as secondary to the service-connected lateral 
meniscal injury of the left knee, service connection for a 
back disorder as secondary to the service-connected lateral 
meniscal injury of the left knee, and TDIU are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have PTSD related to service.

2.  The preponderance of the evidence is against a finding 
that the veteran has hypertension related to service. 

3.  The veteran does not have migraines related to service. 

4.  The veteran does not have a heart disorder related to 
service. 

5.  The preponderance of the evidence is against a finding 
that the veteran has asthma related to service. 

6.  The veteran has refractive error, which is not a disease 
or injury for which VA compensation benefits may be awarded.  
Cataracts were not present in service or otherwise related to 
active service.  

7.  The preponderance of the evidence is against a finding 
that the veteran has a bilateral lung disorder related to 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 4.125 (2008).

2.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred 
therein.  U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

3.  Migraines were not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

4.  A heart disorder was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
therein.  U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

5.  Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

6.  An acquired disability exhibited by defective vision was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 4.9 
(2008).

7.  A bilateral lung disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in December 2003, May 2004, June 
2004, September 2006, and May 2007, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  In March 2006 and September 
2006, the RO also notified the veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with the claims necessitating 
examination.  Thus, the duties to notify and assist have been 
met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in [the] line of 
duty, and any period of inactive duty [for] training during 
which the individual concerned was disabled or died from an 
incurred or aggravated in [the] line of duty."  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.1(a) (2007). See also, 38 U.S.C.A. § 
101(22) & (23); 38 C.F.R. § 3.1(c) (d).  Certain 
presumptions, including the presumption of soundness (38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304) and the presumption of 
aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 3.306), apply 
only to periods of active military service.
PTSD

The veteran claims to have PTSD as a result of service 
stressors.

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. at 136-7 (1997).

The DSM-IV sets forth specific criteria which must be met to 
establish a diagnosis of service connection for PTSD.  These 
are as follows:

A. The person has been exposed to a 
traumatic event in which both of the 
following were present: (1) the person 
experienced, witnessed, or was confronted 
with an event or events that involved actual 
or threatened death or serious injury, or a 
threat to the physical integrity of self or 
others (2) the person's response involved 
intense fear, helplessness, or horror. . . . 

B. The traumatic event is persistently 
reexperienced in one (or more) of the 
following ways: (1) recurrent and intrusive 
distressing recollections of the event, 
including images, thoughts, or perceptions. 
.   (2) recurrent distressing dreams of the 
event. . . . (3) acting or feeling as if the 
traumatic event were recurring (includes a 
sense of reliving the experience, illusions, 
hallucinations, and dissociate flashback 
episodes, including those that occur on 
awakening or when intoxicated). . . (4) 
intense psychological distress at exposure 
to internal or external cues that symbolize 
or resemble an aspect of the traumatic event 
(5) physiological reactivity on exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event 

C. Persistent avoidance of stimuli 
associated with the trauma and numbing of 
general responsiveness (not present before 
the trauma), as indicated by three (or more) 
of the following: (1) efforts to avoid 
thoughts, feelings, or conversations 
associated with the trauma (2) efforts to 
avoid activities, places, or people that 
arouse recollections of the trauma (3) 
inability to recall an important aspect of 
the trauma (4) markedly diminished interest 
or participation in significant activities 
(5) feeling of detachment or estrangement 
from others (6) restricted range of affect 
(e.g., unable to have loving feelings) (7) 
sense of a foreshortened future (e.g., does 
not expect to have a career, marriage, 
children, or a normal life span) 

D. Persistent symptoms of increased arousal 
(not present before the trauma), as 
indicated by two (or more) of the following:  
(1) difficulty falling or staying asleep (2) 
irritability or outbursts of anger (3) 
difficulty concentrating (4) hypervigilance 
(5) exaggerated startle response 

E. Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than 1 month. 

F. The disturbance causes clinically 
significant distress or impairment in 
social, occupational, or other important 
areas of functioning.
DSM-IV, DC 309.81. 

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

In this case, the veteran has not contended that he engaged 
in combat or that his stressors are a result of combat.  
Accordingly, as a matter of law, a medical professional 
cannot provide supporting evidence that the claimed in-
service events actually occurred based on a post-service 
medical examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996).  In addition, the veteran's own testimony, standing 
alone, will not be sufficient.  Id.

Also, there is no medical evidence of a diagnosis of PTSD and 
certainly not one which conforms to DSM-IV.  While the record 
shows that the veteran attends various group and individual 
sessions at the VA psychiatric clinic, there has not been a 
diagnosis of PTSD based on DSM-IV factors.  A March 2004 VA 
psychiatric evaluation report noted a diagnosis of adjustment 
disorder, mixed anxiety/depression.  There are no other 
records showing a diagnosis of PTSD conforming to DSM-IV.  A 
clear preponderance of the evidence is against a finding that 
the veteran has a diagnosis of PTSD in accordance with DSM-
IV.  Without a diagnosis of PTSD, there is no basis to grant 
service connection.  See 38 C.F.R. 
§ 3.304(f).

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disability.  Layno v. 
Brown, 6 Vet. App. 465 (1994); 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has PTSD related to service) because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  
  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Hypertension

The veteran essentially contends that he has hypertension, 
including due to cs gas exposure. 

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, DC 7101 note (1).  
The term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Id.

If hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as 
hypertension did not manifest until many years after 
discharge, as discussed below.

Service treatment records are negative for any findings of 
hypertension.  In fact, the first indication in the record of 
hypertension was not until sometime in the mid- 1990's.  At 
his May 2006 hearing, the veteran testified that he was 
diagnosed with hypertension in 1992.   

Based on the evidence, the Board finds that service 
connection for hypertension is unwarranted.  Service 
treatment records are negative for any findings of 
hypertension and the first indication of a disability was not 
until 1992.  This is nine years after active service 
discharge.  In view of the lengthy period without treatment, 
there is no evidence of continuity of symptomatology and this 
weighs against the claim.  Additionally, there is no opinion 
which provides a nexus between service, including exposure to 
cs gas, and current hypertension.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for at least nine years following service.  Thus, while there 
is current evidence of hypertension, there is no true 
indication that a disability is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of findings of hypertension in service 
and the lack of diagnosis of the claimed disability until 
several years post-service, any opinion relating pertinent 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

While the veteran is competent to attest to his observations 
of his disability, he is not competent to render an opinion 
that he currently has hypertension related to service, 
including due to cs gas exposure.  He does not have the 
requisite medical expertise.  See 38 C.F.R. § 3.159(a)(2); 
Layno v. Brown, 6 Vet. App. 465 (1994); Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).
  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Migraines

The veteran essentially asserts that he has migraines related 
to service, including exposure to cs gas.  

While the record shows that the veteran has complained of 
headaches (reflected in a November 1999 report from Provident 
Hospital), there is no further evidence of a disability or 
diagnosis of migraine headaches.  Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, service connection for migraine headaches is not 
warranted.

While the veteran is competent to attest to his observations 
of his disability, he is not competent to diagnose that he 
currently has migraine headaches related to service, 
including due to cs gas exposure.  He does not have the 
requisite medical expertise.  See 38 C.F.R. § 3.159(a)(2); 
Layno v. Brown, 6 Vet. App. 465 (1994); Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

A Heart Disorder

The veteran essentially contends that he has a heart disorder 
due to service.

If a cardiovascular disease becomes manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case as a 
cardiovascular disease did not within one year of discharge, 
as discussed below.

There is no evidence that the veteran currently has a heart 
disorder.  While a March 2004 VA treatment record noted 
arrythmia and a May 2004 VA psychiatric clinic record noted 
that the veteran indicated that he had heart attacks in the 
last two weeks related to anxiety, the veteran's heart has 
been evaluated as normal on numerous occasions.  For example, 
a June 2000 Social 


Security Administration evaluation noted normal S1 and S2, 
without murmurs or gallops, and no signs of pulmonary edema.  
A September 2002 report from P. Biale, M.D. noted of the 
heart that the point of maximal impulse was in the 5th 
intercostal space at the left midclavicular line; there was 
no palpable ventricular lift or pericardial heave or 
peripheral edema.  There was normal S1 and S2 without murmurs 
or clicks.  Various VA medical records (including those dated 
in April 2006 and October 2006) have consistently noted of 
the veteran's heart, regular rhythm and rate without murmurs, 
clicks, or rubs.  A preponderance of the evidence is against 
a finding that the veteran currently has a heart disorder.  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for a heart disorder is not warranted.

While the veteran is competent to attest to his observations 
of his disorder, he is not competent to diagnose that he 
currently has a heart disorder related to service.  He does 
not have the requisite medical expertise.  See 38 C.F.R. § 
3.159(a)(2); Layno v. Brown, 6 Vet. App. 465 (1994); See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Asthma

The veteran essentially contends that he has asthma related 
to service, including exposure to cs gas. 

Service treatment records are negative for any findings or 
complaints of asthma.  Multiple medical records show that the 
veteran currently has asthma; the first indication in the 
record of asthma is not until around 1994.  The veteran has 
indicated on multiple occasions that he was diagnosed with 
asthma around 1992.  

Based on the evidence, the Board finds that service 
connection for asthma is not warranted.  Service treatment 
records are negative for any complaints or findings of 
asthma.  Even using the veteran's date of onset, the first 
indication of a disability is not until nine years after 
service discharge.  In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  
Additionally, there is no opinion which provides a nexus 
between service, including exposure to cs gas, and current 
asthma.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for nine years following service.  Thus, while there is 
current evidence of asthma, there is no true indication that 
a disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of findings of asthma in service and the lack of 
diagnosis of the claimed disability until several years post-
service, any opinion relating pertinent disability to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).      

While the veteran is competent to attest to his observations 
of his disability, he is not competent to render an opinion 
that he currently has asthma related to service, including 
due to cs gas exposure.  He does not have the requisite 
medical expertise.  See 38 C.F.R. § 3.159(a)(2); Layno v. 
Brown, 6 Vet. App. 465 (1994); See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



Defective Vision

The veteran contends that he has defective vision due to 
service.  He asserts that he has blurry vision. 

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia, 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.

The veteran has complained of blurry vision on various 
occasions (November 2000, February 2004, and April 2004).  A 
March 2008 VA optometry record showed assessments including 
neuro vascular status cataracts in both eyes and dry eye 
syndrome.  Refractive error was also noted.  Service 
treatment records show that the veteran had an optometry 
consult in March 1983 which noted refractive error.  

The Board finds that service connection for refractive error 
is not warranted as it is not a disease or injury within the 
meaning of applicable legislation, as discussed above.  As 
for the other disabilities currently noted, it is not shown 
that an acquired eye disability had its onset in service.  
There is no suggestion in the record that a chronic, acquired 
eye disability was present in service or is otherwise related 
to the veteran's military service.  Accordingly, service 
connection for refractive error/defective vision is denied.  
Cataracts were not exhibited in service or for many years 
thereafter and there is no suggestion in the competent 
evidence that cataracts are otherwise related to active 
service.  

The veteran is competent to attest to his observations of his 
disability.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a 
lay person, he is not competent to render an opinion that he 
currently has asthma related to service, including due to cs 
gas exposure because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).
  
A Bilateral Lung Disorder

The veteran essentially contends that he has a lung disorder 
due to service, including cs gas exposure. 

Service treatment records are negative for any complaints or 
findings of a lung disorder.  Post-service, in September 
1994, the veteran was hospitalized for pneumothorax.  In 
March 1997, his left lung collapsed.  

Based on the evidence, the Board finds that service 
connection for a bilateral lung disorder is not warranted.  
Service treatment records are negative for any complaints or 
findings of a lung disorder.  The first indication of a 
disorder is not until eleven years after service discharge.  
In view of the lengthy period without treatment, there is no 
evidence of continuity of symptomatology and this weighs 
against the claim.  Additionally, there is no opinion which 
provides a nexus between service, including exposure to cs 
gas, and any current lung disorder.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for over a decade following service.  Thus, while there is 
current evidence of a lung disorder, there is no true 
indication that a disability is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of findings of a lung disorder in service 
and the lack of diagnosis of the claimed disorder until 
several years post-service, any opinion relating pertinent 
disability to service would certainly be speculative.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

The veteran is competent to attest to his observations of his 
disability.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as a 
lay person, he is not competent to render an opinion that he 
currently has a lung disorder related to service, including 
due to cs gas exposure because he does not have the requisite 
medical expertise.  See, e.g., See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for hypertension is denied.

Service connection for migraines is denied.

Service connection for a heart disorder is denied.

Service connection for asthma is denied.

Service connection for defective vision is denied.

Service connection for a bilateral lung disorder is denied.




REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  When 
aggravation of a nonservice-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006); Allen v. Brown, 
7 Vet. App. 439 (1995).

In this case, the veteran seeks service connection for a 
right knee disorder as secondary to the service-connected 
lateral meniscal injury of the left knee.  While service 
treatment records are silent for any complaints related to 
the right knee, the record shows that the veteran currently 
has osteopenia of the right knee.  On remand, he should be 
afforded an examination to determine if his current right 
knee disorder is related to service or service-connected 
lateral meniscal injury of the left knee.  The examiner 
should also address whether the veteran's right knee 
permanently worsened or was aggravated as a result of his 
service-connected lateral meniscal injury of the left knee.

As for the claim for a back disorder, the Board notes that 
the veteran seeks service connection as secondary to service-
connected lateral meniscal injury of the left knee.  He was 
afforded an examination in October 2003 which addressed the 
relationship between his diagnosed foraminal stenosis of the 
lumbar spine and his service-connected lateral meniscal 
injury of the left knee.  However, the examiner did not 
address the relationship of his lumbar spine disorder to 
service.  In this regard, the Board notes that the veteran 
was seen on multiple occasions in April 1983 during service 
for complaints related to low back pain.  An April 1983 noted 
the veteran had a history of back injury at age 12 at which 
time he was hospitalized.  On remand, the veteran should be 
afforded an examination to determine the etiology of his 
current back disorder, specifically whether it is related to 
service and whether any pre-existing back disorder was 
aggravated during the veteran's period of service.   

Finally, with regard to the veteran's claim of entitlement to 
a TDIU rating, the Board finds that this claim is 
inextricably intertwined with the veteran's pending claims 
for service connection for a right knee disorder and back 
disorder, and the issue of an increased rating for lateral 
meniscal injury of the left knee addressed in a separate 
decision, as the resolution of those claims might have 
bearing upon the claim for a TDIU rating.  The appropriate 
remedy where a pending claim is inextricably intertwined with 
claim currently on appeal is to defer adjudication of the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim. Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for an examination 
for his right knee disorder.  The 
claims file and a copy of this Remand 
must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
must indicate in the examination report 
that the claims file was reviewed in 
conjunction with the examination.  

For each right knee disorder found, the 
examiner should opine whether there is 
a 50 percent probability or greater 
that it is related to service or the 
veteran's service-connected lateral 
meniscal injury of the left knee.  If 
not, the examiner should indicate 
whether the right knee disorder has 
undergone any permanent increase in 
severity due to the service-connected 
lateral meniscal injury of the left 
knee, and if so, specify the degree of 
increase in severity over and above the 
pre-existing base line of disability.  
The examiner should provide the 
rationale for the opinion provided.  If 
the requested opinion cannot be 
rendered without resort to speculation, 
the examiner should so state. 

2.	Schedule the veteran for an examination 
for his back disorder.  The claims file 
and a copy of this Remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed in 
conjunction with the examination.  

For each back disorder found, the 
examiner should opine whether there is 
a 50 percent probability or greater 
that it is related to service.  The 
examiner should provide the rationale 
for the opinion provided.  If the 
requested opinion cannot be rendered 
without resort to speculation, the 
examiner should so state. 

3.	Then, after the RO has readjudicated 
the veteran's claim for lateral 
meniscal injury of the left knee 
addressed in a separate decision, 
readjudicate the claims for service 
connection for a right knee disorder, 
back disorder, and for a TDIU rating.  
If any action remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow an appropriate 
opportunity for response.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the 


veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


